DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 19-33 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, and all dependent claims thereof, recite:
“a patient” in line 3, which is indefinite. Does this refer to the same “a patient” previously recited in claim 1?
“the treatment session” in line 6, which lacks antecedent basis.
“the beginning” in line 14, which lacks antecedent basis.
“the blood treatment session” in lines 14-15, 20, and 21, all of which lack antecedent basis. Also does “the blood treatment session” correspond to “the treatment session” previously recited in line 6?
“V_refill is the refilling volume” in line 16 is redundant as this variable was previously defined in line 3.
Claim 20, and all dependent claims thereof, recites “the blood treatment” in line 3, which lacks antecedent basis.
Claim 22 recites “the blood treatment session” in line 3, which lacks antecedent basis.
Claim 23 recites “the end value” in line 3, which lacks antecedent basis.
Claim 24 recites:
“the time” in line 1, which lacks antecedent basis.
“the method as set forth in any of claims 19 to 21 in line 3”, which is improper and also lacks antecedent basis.
“the end value” in line 3, which lacks antecedent basis.
“the method as set forth in claim 22” in line 4, which is improper and also lacks antecedent basis.
Claim 26, and all dependent claims thereof, recites:
“the beginning” in line 6, which lacks antecedent basis.
“the treatment session” in lines 6-7, which lacks antecedent basis.
“the patient’s vessel system” in lines 8-9, which lacks antecedent basis.
“the patient’s overhydration” in line 10, which lacks antecedent basis.
“the beginning” in line 10, which lacks antecedent basis.
“a blood treatment session” in line 10 is indefinite. Does this refer to the previously recited “treatment session”, “the blood treatment session”, “the blood treatment”, etc.
“the patient’s relative blood volume” in line 11, which lacks antecedent basis.
“the patient’s blood volume” in lines 12, which lacks antecedent basis.
“the patient’s normohydrated blood volume” in line 13, which lacks antecedent basis.
“the beginning” in line 13, which lacks antecedent basis.
“the blood treatment session” in lines 13-14, which lacks antecedent basis.
“the portion” in line 14, which lacks antecedent basis.
“the overhydration” in line 15, which lacks antecedent basis.
“the vessel system” in line 15, which lacks antecedent basis.
Claim 27 recites “the computer-implemented method” in line 2, which is improper and lacks antecedent basis.
Claim 30 recites “the treatment session” in line 2, which lacks antecedent basis.
Claim 31 recites “the treatment session” in line 2, which lacks antecedent basis.
Claim 32 recites:
“the treatment session” in line 2, which lacks antecedent basis.
“the patient’s absolute blood volume” in lines 3-4, which lacks antecedent basis.
“the blood treatment session” in lines 4-5 and 5-6, which lacks antecedent basis.
“the relative blood volume” in line 5, which lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 19 follows.
Regarding claim 1, the claim recites a blood treatment device for treating a patient by dialysis. Thus, the claim is directed to a device/product, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 

    PNG
    media_image1.png
    529
    624
    media_image1.png
    Greyscale

These limitations describe a natural law. Furthermore, the judicial exception explicitly recites a mathematical calculation. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a controller configured to control the blood treatment device based on a computer-implemented method for calculating a value representing a refilling volume (V_refill) of a patient that may be observed or found during or due to a blood treatment of the patient...”

These additional limitations do not integrate the judicial exception into a practical application as they are recited at a high level of generality. Furthermore, the additional limitations do not add significantly more to the identified judicial exception because they are recited highly generically and ultimately amount to conventional components utilized in blood treatment applications. 
Dependent claims 20-33 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 19-33 are not patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10413237. Although the claims at issue are not identical, they are not patentably distinct from each other because they are understood to be obvious variants of each other.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791